 1

 2

 3

 4

 5
                                     UNITED STATES DISTRICT COURT
 6
                                EASTERN DISTRICT OF CALIFORNIA
 7

 8
     KAREN CAYGLE,                                   Prior Case No. 1:19-cv-00707-DAD-BAM
 9
                        Plaintiff,                   New Case No. 1:19-cv-00707-DAD-EPG
10

11          v.

12                                                   ORDER OF RECUSAL AND VACATING
     COSTCO WHOLESALE                                SCHEDULING CONFERENCE DATE
13   CORPORATION,

14                      Defendant.

15

16

17          Pursuant to 28 U.S.C. Section 455, disqualification of the magistrate judge to whom this

18   case is presently assigned is appropriate in this matter.

19          IT IS THEREFORE ORDERED that the undersigned recuses herself from all proceedings

20   in this present action. The pending Scheduling Conference currently set before Judge Barbara A.

21   McAuliffe, if any, is HEREBY VACATED.

22          IT IS FURTHER ORDERED that the Clerk of the Court shall assign this action to the

23   docket of Magistrate Judge Erica P. Grosjean. The new case number is 1:19-cv-00707-DAD-

24   EPG. All future pleadings shall be so numbered. Failure to use the correct case number may

25   delay receipt of documents by the appropriate judicial officer.
     IT IS SO ORDERED.
26
27      Dated:     May 23, 2019                                  /s/ Barbara   A. McAuliffe    _
                                                         UNITED STATES MAGISTRATE JUDGE
28
